 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
       GREGORY LYNN CAIN,                              Case No. 1:18-cv-01567-LJO-JDP
11
               Plaintiff,
12                                                     ORDER DENYING MOTION FOR
                             v.                        APPOINTMENT OF COUNSEL
13
       STATE OF CALIFORNIA, et al.,
14                                                      ECF No. 20
               Defendants.
15

16

17             Plaintiff Gregory Lynn Cain is proceeding without counsel in this civil rights action
18   brought under 42 U.S.C. § 1983. Plaintiff’s second amended complaint, filed on January 17,
19   2019, was screened under 28 U.S.C. § 1915A. We issued findings and recommendations to
20   dismiss this case on June 10, 2019. ECF No. 19. On June 19, 2019, plaintiff filed his second
21   motion seeking the appointment of counsel. ECF No. 20. He states appointment of counsel is
22   necessary because he is indigent, the case is complex, and he has limited knowledge of the law.
23   See id.
24             Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand
25   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on reh’g en
26   banc, 154 F.3d 952 (9th Cir. 1998), and the court lacks the authority to require an attorney to
27   represent plaintiff. See Mallard v. U.S. District Court for the Southern District of Iowa, 490 U.S.
28
                                                          1
 1   296, 298 (1989). The court may request the voluntary assistance of counsel. See 28 U.S.C.

 2   § 1915(e)(1) (“The court may request an attorney to represent any person unable to afford

 3   counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the court

 4   will seek volunteer counsel only in exceptional circumstances. In determining whether such

 5   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

 6   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 7   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 8             The court cannot conclude that exceptional circumstances requiring the appointment of

 9   counsel are present here. The allegations in the complaint are not exceptionally complicated.

10   Based on a review of the record, it is not apparent that plaintiff is unable to articulate his claims

11   adequately. Further, at this stage in the proceedings, plaintiff is not likely to succeed on the

12   merits.

13             The court may revisit this issue at a later stage of the proceedings if the interests of justice

14   so require. If plaintiff later renews his request for counsel, he should provide a detailed

15   explanation of the circumstances that he believes justify appointment of counsel

16             Accordingly, plaintiff’s motion for the appointment of counsel, ECF No. 20, is denied

17   without prejudice.

18
     IT IS SO ORDERED.
19

20
     Dated:       June 20, 2019
21                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24   No. 204

25

26
27

28
                                                           2
